DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed June 6, 2022 are acknowledged.
Examiner acknowledges amended claims 1, 3, 11 and 14-15.
Examiner acknowledges cancelled claims 2 and 8-10.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Tomka, U.S. Patent Number 6,299,246.
	Regarding claim 1, Tomka discloses a plastics molding and design structure having a load-bearing structure such as a vehicle frame [framework] [abstract and column 1, lines 1-10].  Column 1, lines 54-67 discloses a structure which is comprised of a plurality of interconnected fiber reinforced plastic structural elements and at least one layer of thermoplastic polymer material integrally connecting to and between the structural elements.  It is disclosed in column 2, lines 13-25 that the structural elements includes reinforcing fibers and thermoplastic matrix.  Examiner is corresponding the reinforcing fibers as Applicant’s fiber rods.  Applicant’s claim l recites in line 2 that at least three fiber rods each having fibers.  Examiner is corresponding Tomka’s structural elements as the fiber rods impregnated with matrix.   Column 2, lines 13-25 discloses structural elements includes reinforcing fibers [fiber rods] in a thermoplastic matrix.    Column 2, lines 36-40 discloses that the structural elements are joined together by bonding.  Column 5, lines 30-48 discloses that the load bearing structure comprises a space lattice frame [framework] with diagonal bars 17 [reinforcing fibers in a thermoplastic matrix] together with longitudinal bars 19 and crossbars 21 as structural elements 5.  Figure 2 shows at least three (3) fiber rods wherein at least two of the three fiber rods are support rods [5 and 19] or [13 and 19] wherein the support rods are arranged substantially parallel to and spaced apart from one another in their axial direction.  Additionally, Figure 2 shows connecting rods [21].  Figure 2 also discloses that the connecting rods connect the support rods to one another, and each connecting rod respectively forms a node point with the respective support rod at the respective connecting points between the connecting rod and the supporting rods. Column 1, lines 54-67 discloses a structure which is comprised of a plurality of interconnected fiber reinforced plastic structural elements and at least one layer of thermoplastic polymer material integrally connecting to and between the structural elements.


    PNG
    media_image1.png
    561
    701
    media_image1.png
    Greyscale

It is disclosed in column 2, lines 41-56 discloses an outermost layer surrounding the structural elements or the surface thereof is at least approximately identical with the polymer material directly surround the element which diffuses into one another and connected by chemical bonds.  Column 5, lines 46-47 discloses that the gaps 24 and walls 26 between the structural elements are filled by polymeric material [framework structure enclosed by matrix – polymer material].  

	Regarding claim 3, Figure 2 illustrates that the support rods [5 and 19] or [13 and 19] are arranged substantially parallel to one another in their axial direction arranged on at least two spaced apart planes whereby an imaginary volume [24 – gaps and 26 – walls] is formed between the support rods, wherein the connecting rods are wound around the support rods form the imaginary volume.

	Regarding claim 4, Figure 2 illustrates at least one connecting rod, together with the support rods [5 and 19] or [13 and 19] forming the imaginary volume, forms a three- dimensional framework as arranged with respect to one another.

	Regarding claim 5, Figure 2 illustrates lateral surfaces [24] consisting of the at least three fiber rods arranged in the framework structure.

	Regarding claim 6, Figure 2 illustrates support rods [5 and 19] or [13 and 19] or [21] wherein the lateral surfaces [24] are situated between two of the parallel support rods.

	Regarding claim 7, Figure 2 shows a support rod [5] and connecting rod [23].  Claim 7 is a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

	Regarding claims 11-13 and 16, column 4, lines 28-43 discloses placing the load-bearing structure into a mold [tool] following production of the load-bearing structure.  After curing has taken place, the now enveloped load-bearing structure is introduced into a further mold or die [includes a nonpermanent tool].  

	Regarding claims 14-15, column 15, lines 14-19 discloses that the load bearing structure can be assembled using robots.



Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 11.  Applicant argues that Tomka provides no disclosure for fiber rods impregnated with a matrix.  Examiner is interpreting the reinforcing fibers as Applicant’s claimed fiber rods.  Applicant’s claim l recites in line 2 that at least three fiber rods each having fibers.  Examiner is corresponding Tomka’s structural elements as the fiber rods impregnated with matrix.
	Additionally, Applicant argues that Tomka provides no disclosure for a support rod connected together with the connecting rod at their common node point by the matrix.  Tomka illustrates in Figure 2 connecting rods connect the support rods to one another, and each connecting rod respectively forms a node point with the respective support rod at the respective connecting points between the connecting rod and the supporting rods. Column 1, lines 54-67 discloses a structure which is comprised of a plurality of interconnected fiber reinforced plastic structural elements and at least one layer of thermoplastic polymer material integrally connecting to and between the structural elements. Column 2, lines 36-40 discloses that the structural elements are joined together by bonding.
	Applicant also argues that Tomka provides no disclosure for the matrix enclosing an entirety of the framework structure and fills cavities in the framework structure.  It is disclosed in column 2, lines 41-56 of Tomka  an outermost layer surrounding the structural elements or the surface thereof is at least approximately identical with the polymer material directly surround the element which diffuses into one another and connected by chemical bonds.  Column 5, lines 46-47 discloses that the gaps 24 and walls 26 between the structural elements are filled by polymeric material [framework structure enclosed by matrix – polymer material].  
	Tomka provides for the structural limitations of amended claims 1 and 11.  Applicant’s arguments are not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786